Exhibit CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of Inter-con/PC, Inc. (the “Company”) on Form 10-QSB for the period ended September 30, 2001 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Cecilio Fisher, Chief Executive and Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: September 22, 2008 /s/Cecilio Fisher Name: Cecilio Fisher Title: President, Chief Executive and Chief Accounting Officer
